DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2, 6 and 9-20 remain withdrawn.
Claim Objections
Claim 12 objected to because of the following informalities:  
The status of claim 12 is “Original” even though it has been withdrawn. The Examiner suggests changing the status of claim 12 to “Withdrawn.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motzer et al. (US 20110295427 A1, hereinafter Motzer).
As to claim 1, Motzer teaches a system for compensating for a relative motion between a probe and an apparatus, the system comprising: 
a probe assembly 200 comprising an actuator pack (¶32 teaches that robotic arm 204 is automatically actuated for moving sensors 102, 206 into a required position; 
a sensor 302 configured to sense data indicative of the relative motion between the apparatus and the probe assembly (¶19 teaches that the positions of the apparatus and probe assembly are sensed, which is indicative of relative motion if their positions have shifted; ¶34 further teaches that the system recalibrates, using the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning any relative motion of the apparatus 104 and/or probe assembly 200 is taken into account when controlling the probe 204); and 
a computer (i.e. for the automatic control of the robotic arm 204 - ¶32) operably coupled with the sensor and the probe assembly (¶29-32 teaches the operable coupling of the computer with the sensor and probe assembly because the computer uses the sensor 302 to figure out the relative positions of the apparatus 104 and probe assembly 200 and then automatically guides the robotic arm 204 based on this information), the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly (¶29-32 teaches that the computer automatically moves the probe assembly 200, by automatically routing the robotic arm 204, as a result of the sensor sensing the relative position data of the apparatus 104 and probe assembly 200), 

As to claim 3, Motzer teaches wherein the apparatus 104 comprises a surface, wherein the sensor 304 is an optical sensor (¶19) operable with the surface of the apparatus (by using points of interest 110 on the surface of the apparatus 104 - ¶20).

As to claim 8, Motzer teaches wherein the probe 204 is a snake probe 204, and wherein the elongated body of the snake probe comprises a plurality of segments (see fig. 1) moveable relative to one another by the actuator pack (when the snake probe 204 is automatically moved as taught in ¶32, the segments move relative to each other).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Lindqvist et al. (WO 9116598 A1, hereinafter Lindqvist).
As to claim 4, Motzer teaches wherein the optical sensor comprises an optical receiver 302. 
Motzer does not teach wherein the optical sensor also comprises an optical transmitter, wherein one of the optical receiver or the optical transmitter is coupled to the surface of the apparatus (¶20 teaches that the determination of relative positions is based on visible features 110 on the apparatus 104 and points of interest 210 on the probe assembly 200; the visible features 110 and points 210 are not optical transmitters).
Lindqvist teaches a system that determines position and orientation (pg. 4 lines 30-34), comprising an optical sensor 1-2, 6-8 that comprises an optical receiver 1-2 and an optical transmitter (one of transmitters 6-8) coupled to the surface of an apparatus 4 (in Lindqvist, the position and orientation of the “tool” 4 is determined based on the detected positions of the optical transmitters 6-8, meaning that the tool 4 of Lindqvist is analogous to the apparatus 104 and probe assembly 200, whose positions are being determined, in Motzer; in Motzer modified in light of Lindqvist’s teachings, the system 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Motzer such that the positions of each of the apparatus and probe assembly are determined based on detecting the positions of optical transmitters as taught by Lindqvist since such a modification would help the system determine positions in low light conditions.
Motzer as modified teaches wherein the optical sensor also comprises an optical transmitter (one of elements 6-8 of Lindqvist), wherein the optical transmitter is coupled to the surface of the apparatus 104 (Motzer).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Motzer in view of Galluzzo et al. (US 20150032252 A1, hereinafter Galluzzo).
As to claim 5, Motzer teaches the limitations of the claim except wherein the actuator pack further comprises: 
a translational motor configured to change an orientation of the actuator pack relative to the apparatus in response to the sensor sensing the data indicative of the relative motion.
Galluzzo teaches a robotic arm system comprising a robotic arm 120 (¶52) and an actuator pack (comprising structure that actuates the arm - ¶57) that comprises a translational motor “servo motor” configured to change an orientation of the actuator pack (¶85 teaches that each of two wheels is controlled by a translational motor for 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the probe assembly of Motzer to have wheels controlled by translational motors as taught by Galluzzo for enhancing the convenience of moving the probe assembly into a desired position (¶85 of Galluzzo teaches that the assembly 100 is automatically moved via a computer).
Motzer as modified teaches wherein the translational motor (servo motor of Galluzzo) is configured to change an orientation of the actuator pack (the translational motor changes the rotational orientation of an assembly 100 as taught in ¶85 of Galluzzo; in the modified Motzer, the translational motor changes the orientation of the probe assembly 200 of Motzer, which includes the actuator pack) relative to the apparatus 104 (Motzer) in response to the sensor sensing the data indicative of the relative motion (the translational motor is capable of being used to change the orientation “in response to the sensor sensing the data indicative of the relative motion,” because it can be controlled for such a purpose).

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (¶2-¶3) in view of Motzer et al. (US 20110295427 A1, hereinafter Motzer).
As to claim 1, AAPA teaches a system comprising: 
a probe assembly (probe with actuator pack - ¶3) comprising an actuator pack positioned exterior (as taught in ¶3) to the apparatus (the apparatus being a gas turbine 
AAPA does not teach a sensor configured to sense data indicative of a relative motion between the apparatus and the probe assembly; and 
a computer operably coupled with the sensor and the probe assembly, the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly, wherein the relative motion between the probe and the apparatus comprises movement of the apparatus.
Motzer teaches a system for compensating for a relative motion between a probe and an apparatus, the system comprising: 
a probe assembly 200 comprising an actuator pack (¶32 teaches that robotic arm 204 is automatically actuated for moving sensors 102, 206 into a required position; Motzer’s actuator pack is the structure that automatically actuates the robotic arm) positioned exterior to the apparatus 104 (airplane) and a probe insertable 204 into the apparatus (see fig. 2), the probe comprising a first end (e.g. proximal end nearest to a mobile base 212) coupled to the actuator pack (all parts of the probe assembly are coupled together), a second end (e.g. distal end), and an elongated body extending therebetween (as shown in fig. 1); 

a computer (i.e. for the automatic control of the robotic arm 204 - ¶32) operably coupled with the sensor and the probe assembly (¶29-32 teaches the operable coupling of the computer with the sensor and probe assembly because the computer uses the sensor 302 to figure out the relative positions of the apparatus 104 and probe assembly 200 and then automatically guides the robotic arm 204 based on this information), the computer configured to move the probe of the probe assembly in response to the sensor sensing the data indicative of the relative motion between the apparatus and the probe assembly (¶29-32 teaches that the computer automatically moves the probe assembly 200, by automatically routing the robotic arm 204, as a result of the sensor sensing the relative position data of the apparatus 104 and probe assembly 200),
wherein the relative motion between the probe and the apparatus comprises movement of the apparatus 104 (¶34 teaches that the system recalibrates, with the sensor 302, the relative positions of both the apparatus 104 and probe assembly 200, meaning the computer is capable of taking relative motion of the apparatus 104 into account upon performing the recalibration, when controlling the probe 204).


As to claim 7, AAPA teaches wherein the apparatus is a gas turbine engine (¶2-3).
Response to Arguments
Applicant's arguments filed 5/24/21 have been fully considered but they are not persuasive. 
Applicant argues on pg. 6 that Motzer is not able to compensate for relative motion between the apparatus 104 and probe assembly 200.
Applicant’s argument is not persuasive. ¶34 of Motzer teaches that the system recalibrates by using the sensor system 300 to again determine the relative positions of both the apparatus 104 and the probe assembly 200, meaning that relative motion of the apparatus 104 and/or probe assembly 200 will be compensated for.


Applicant’s argument is not persuasive. ¶34 of Motzer teaches that the system recalibrates by using the sensor system 300 to again determine the relative positions of both the apparatus 104 and the probe assembly 200, meaning that relative motion of the apparatus 104 and/or probe assembly 200 will be compensated for.

Applicant argues on pg. 7 that Motzer dos not teach the apparatus 104 moving or being in motion.
Applicant’s argument is not persuasive. The claims are directed to a system (interpreted as an apparatus), not to a method. Therefore, no step of moving the apparatus is required. Instead, Motzer teaches a sensor 302 capable of detecting data inactive of relative motion of the apparatus 104, and a computer that is capable of moving the probe in response to the sensor 302 detecting data indicative of relative motion of the apparatus (¶34 teaches that the computer recalibrates by again determining the relative positions of the apparatus 104 and probe assembly 200, meaning the computer is capable of moving the probe based sensed data indicative of relative motion of the apparatus 104). Since Motzer’s computer is capable of performing the functions of the claimed computer, Motzer’s computer reads on the claimed computer.

Applicant argues on pg. 7 that Lindqvist does not disclose measuring a surface that is in motion.
disclose measuring a surface that is in motion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.P./Examiner, Art Unit 2853                                                

/JILL E CULLER/Primary Examiner, Art Unit 2853